Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S REMARK
The Examiner, after reviewing the Applicant’s amendment dated 05/04/2022 regarding the 112(b) indefiniteness rejection of the relative term “substantially”, determines that the amendment has overcome the rejection.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method of creating a patient vasculature model for evaluating the modeled catheter movement through the vasculature model, the method comprising: obtaining a series of 2D images of a volume of the patient, wherein each 2D image represents a planar slice of information through the patient at different levels; identifying vessel interiors and boundaries of interest from the images of preceding step; assembling the vessel interiors and the boundaries of interest from the preceding step into a 3D model of vessel interior and boundaries; interpolating between adjacent planar slices to create a continuous representation of a vessel interior from one adjacent slice to another; introducing the modeled catheter into the 3D model where the modeled catheter is a finite element model representing the physical dimensions and strength parameters of the catheter; enabling user manipulation of the modeled catheter within the 3D model to assess the feasibility of movement of the modeled catheter within the 3D model.
This application is a continuation of a previously filed application No. 16/723,523 (Now Patent 10,987,170 B2). The Applicant has filed a Terminal Disclaimer (TD) on 05/04/2022 in response to the Double Patenting rejection in the last Office Action mailed on 01/04/2022. The Terminal Disclaimer has been approved as of 05/04/2022. As a result, independent claim 1 stands allowable. For the same reason as mentioned above, the independent claim 4, which is another method claim of the corresponding method claim 1, and claim 8, which is another method claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485